Citation Nr: 0932279	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  09-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for skin cancer. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from April 1941 to August 
1943.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2008 
rating decision of the VA Regional Office (RO) in St. Paul, 
Minnesota that denied service connection for skin cancer on 
the back, hands ears and face, as well as entitlement to a 
total rating based on unemployability due to service-
connected disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims of entitlement to service connection 
skin cancer and a total rating based on unemployability due 
to service-connected disability have been accomplished.

2  Skin cancer was first clinically indicated many years 
after discharge from service; there is no competent medical 
evidence of record that links skin cancer to service.

3.  The appellant completed eighth grade and had employment 
experience as a truck driver, farmer and in road maintenance.  
He last worked on a regular basis in March 1981.

4.  Service connection is in effect for bilateral hearing 
loss, rated 70 percent disabling, and tinnitus, post-
traumatic osteoarthritis of the right (major) wrist joint, 
and fracture residuals of the right radius and ulna with 
wrist deformity, each rated 10 percent disabling.  A combined 
disability rating of 80 percent is in effect for service-
connected disability.

5.  The evidence does not show that the veteran's service-
connected disabilities preclude substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed skin cancers, to 
include on the back, ears, arms and face, that are likely due 
to sun exposure dating back to service for which service 
connection should be granted.  He also contends that he is 
totally disabled and unable to secure or engage in any 
gainful employment on account of service-connected disorders 
and that a total rating based on unemployability is 
warranted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims of entitlement to service 
connection for skin cancer and a total rating based on 
unemployability due to service connected disability.  The 
Board also finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including the veteran's statements.  He 
was afforded VA compensation and pension examinations in 
August 2008, to include a medical opinion.  Extensive VA 
clinical evidence has been associated with the claims folder.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board thus finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. See 38 U.S.C.A. § 5103A (a) (2); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
All necessary development has been accomplished and appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims are 
ready to be considered on the merits.



1.  Service connection for skin cancer.

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Factual Background and Legal Analysis

The Veteran's service records primarily consist of morning 
reports which do not indicate any treatment for skin 
complaints.  Documentation of record indicates that his 
service treatment records file could not be further 
reconstructed.  

The record reflects that the appellant first filed an 
application for VA compensation benefits in 1985 for a 
condition unrelated to this claim.  He was afforded a VA 
compensation examination in September 1985 and noted that had 
had surgery at VA in September 1985 for cancer in the left 
ear.  Subsequently received were voluminous VA outpatient 
clinical records dating from 1985 through 2008 showing that 
the Veteran was treated for multiple complaints and 
disorders, including actinic keratoses, basal cell cancer, 
and squamous cell carcinoma on various areas of his body.  He 
underwent much clinical testing and treatment of the lesions, 
as well as many surgical excisions in this regard. 

In correspondence received in October 2009, the Veteran 
stated that he had radiation for skin cancer in 1974 and 
surgery twice in 1984.  He said that his doctor at VA had 
told him that skin cancer could have been due to sun exposure 
dating back to childhood.  The appellant related that he was 
stationed in Louisiana from 1941 to 1942 and that it was 105 
degrees many days.  In a letter received in January 2009, he 
said that he had guard duty in the area of the Gulf of Mexico 
where there were many 104 degree days.  The Veteran stated 
that after service, he worked for his father-in-law on a farm 
and always used an umbrella.  He also said that radiation 
treatment for skin cancer was performed in 1954.

The Board recognizes that for the most part, the Veteran's 
service treatment records are not available.  Therefore, any 
evidence indicative of treatment for sunburn, skin lesions or 
skin cancer during active duty is not shown.  The Board 
points, however, out that lack of service treatment records 
is not fatal to his claim.  Skin cancer may be presumed to 
have been incurred in service if there is any clinical 
evidence of such developing within one year of discharge from 
active duty.  In this instance, however, skin lesions and 
squamous cell cancer are not documented in the record until 
1985.  This is more than 40 years after discharge from 
service.  Although the Veteran reports that he received 
radiation for skin cancer as early as 1954, this is still 
more than 10 years after discharge from active duty and too 
remote from service for a presumption of service connection 
to apply.

The Board has considered the appellant's statements that his 
doctor has related skin cancer to sunburn dating back to when 
he was a young man.  However, there is no documentation in 
the record showing that any physician or any other competent 
source has attributed skin cell cancer to any incident of 
active duty.  Moreover, any statement of an appellant as to 
what a doctor told him is insufficient to establish a medical 
diagnosis or evidence of causation. See Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  The only evidence suggestive of a 
relationship between service and the development of skin 
cancer has been the appellant's own statements to this 
effect.  The Board points out, however, that as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide probative evidence on a medical 
matter, such as whether or not a disability is related to an 
incident of active duty. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In summary, the Board finds that there is no showing of 
treatment for skin cancer in service, nor is it demonstrated 
that skin cancer was diagnosed within one year of discharge 
therefrom.  There is no competent evidence that provides a 
link between any incident of military service and the 
development of skin cancer.  Therefore, service connection 
for skin cancer may not be granted on either a direct or 
presumptive basis. See 38 U.S.C.A. §§ 1101,1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  The preponderance of the 
evidence is against the claim and service connection for skin 
cancer must be denied.

2.  Total rating based on unemployability due to service-
connected disability.

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2009).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled. 38 C.F.R. § 4.16(b) (2009).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating is in itself recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment. See Van Hoose v. Brown, supra.

Factual Background.

Service connection is in effect for bilateral hearing loss, 
rated 70 percent disabling, and tinnitus, post-traumatic 
osteoarthritis of the right (major) wrist joint, and fracture 
residuals of the right radius and ulna with wrist deformity, 
each rated 10 percent disabling.  A combined disability 
rating of 80 percent is in effect for service-connected 
disability.

An application for a total rating based on unemployability 
due to service-connected disability was received in December 
2007.  The Veteran stated that he completed eighth grade and 
had last worked full time and become too disabled for work in 
March 1981.  He reported occupational experience as truck 
driver.  An employer's verification statement in the record 
signed in February 2008 reflects that he worked in road 
maintenance for the state from 1951 to 1981 and retired.  In 
correspondence in the record, he also indicated that he 
worked in farming after service.

Voluminous VA outpatient clinic notes dating from 1985 show 
that the Veteran has been regularly followed primarily for 
many nonservice-connected complaints and disorders that 
include hypertension, skin cancer, chronic obstructive 
pulmonary disease, gastroesophageal reflux, colon polyps, 
degenerative joint disease and gouty arthritis, renal 
insufficiency, prostate and eye problems, and chronic anxiety 
disorder, among others.  

The Veteran was afforded a VA general medical examination in 
August 2008 whereupon it was noted that the claims folder was 
reviewed.  A comprehensive physical evaluation of all 
systems, extensive laboratory studies and X-rays were 
performed.  The appellant stated that he had had intermittent 
pain and numbness in the right wrist but denied any on 
current examination.  It was reported that he was unable to 
identify any specific position changes that tended to induce 
or aggravate wrist pain and denied swelling, redness or 
increased warmth.  He said that flare-ups of pain were 
variable.  Some degenerative changes and deformity of the 
right wrist were observed on X-ray.

Following examination, a work capacity summary relative to 
service-connective disability was provided indicating that 
the Veteran was limited to lifting less than 10 pounds, was 
able to work in his chosen profession and was able to perform 
substantially gainful employment.  It was determined that he 
was not able to work in his chosen profession and unable to 
perform substantially gainful employment due to nonservice-
connected conditions mentioned in the report [and cited above 
in this decision.]

The Veteran was also afforded a VA audiology examination in 
August 2008.  The claims folder was available for review.  
Audiometric evaluation on this occasion disclosed pure tone 
threshold averages of 70/75/75/80 and 60/70/70/75 at the 
1000/2000/3000/4000 Hertz frequencies in the right and left 
ears, respectively.  The average pure tone threshold loss was 
75 decibels in the right ear and 69 decibels in the left ear.  
Speech recognition scores were 36 percent in the right ear 
and 64 percent in the left ear.  These clinical findings 
correlate to auditory acuity numeric designations of Level IX 
hearing in the right ear and Level VII hearing in the left 
ear according to VA rating criteria. See 38 C.F.R. § 4.85, 
Table VI for which a 50 percent disability rating is 
warranted.  

Legal Analysis

In this case, the veteran has a combined disability rating of 
80 percent for service-connected disability.  Thus, under 
§ 38 C.F.R. § 4.16(a) (2009), he meets the threshold criteria 
for assigning individual unemployability, as he has two or 
more disabilities with at least one disorder rated at least 
70 percent.  Nevertheless, the primary question for 
consideration in this instance is whether the service-
connected disabilities are sufficient in and of themselves to 
render the average person or the veteran personally to be 
unable to secure or follow substantially gainful employment.  
After careful review of the evidence of record and the 
contentions advanced by the appellant and on his behalf, the 
Board concludes that a basis for a favorable decision is not 
demonstrated.

The Board has considered all of the medical evidence obtained 
in support of the claim during the appeal period and 
concludes that it does not show that the appellant's service-
connected disabilities preclude securing or following some 
type of substantially gainful employment.  As noted 
previously, service connection is in effect for bilateral 
hearing loss, wrist fracture residuals and tinnitus.

The Board finds that the evidence on the whole contains no 
clinical data that support a finding that the Veteran's 
service connected hearing loss, right wrist and tinnitus 
impede employability.  As indicated on VA examination in 
August 2008, symptoms associated with the right wrist appear 
to be intermittent.  Findings on examination were not 
substantial and the Veteran denied that he received treatment 
for such.  He appears to retain good function of the wrist.  
The examiner clearly opined that he was able to work in his 
chosen profession and was able to perform substantially 
gainful employment from the right wrist standpoint.  
Additionally, while service-connected bilateral hearing 
impairment is shown to be severe, and might certainly be 
annoying and frustrating, especially in conjunction with 
tinnitus, it also not found to produce a degree of 
dysfunction that precludes gainful work.  The appellant most 
assuredly qualifies for hearing enhancement aids through VA.  

The Board observes that although the Veteran is not working, 
it appears that he elected to retire in 1981 because he 
became eligible for such after 30 years of employment with 
the state.  The record reflects that he has multiple other 
chronic debilitating diseases, including hypertension, kidney 
and respiratory disease and arthritis that are not service-
connected that may also substantially affect his ability to 
obtain and maintain employment.  In fact, when examined for 
VA compensation and pension purposes in August 2008, the 
examiner opined that the Veteran was unemployable due to his 
multiple nonservice-connected disorders.  The law is clear 
that unemployability associated with advancing age or 
nonservice-connected disabilities may not be used as a basis 
for assignment of a total disability rating. 38 C.F.R. § 4.19 
(2009).  

In conclusion, the Board finds that while the appellant may 
have significant limitations as far as service-connected 
impairment is concerned, the fact that he is currently 
unemployed does not equate to VA criteria for unemployability 
per se.  There is no indication that he is in fact precluded 
from gainful employment consistent with his educational 
background and physical limitations due to symptoms 
associated with right wrist fracture residuals, hearing loss 
and tinnitus.  Under the circumstances, the Board finds that 
the evidence does not support a finding that service-
connected disability, either singly or in the aggregate, 
produces unemployability.  The Board thus concludes that 
unemployability due to service-connected disability is not 
demonstrated, to include on an extraschedular basis, and must 
be denied.

The preponderance of the evidence is against the claim.


ORDER

Service connection for skin cancer is denied.

A total rating based on unemployability due to service-
connected disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


